Cross Border Resources, Inc. 10-K Exhibit 23.2 JOE C. NEAL & ASSOCIATES PETROLEUM AND ENVIRONMENTAL ENGINEERING CONSULTANTS , SUITE 200 MIDLAND, TX 79701 432-683-4371 FAX:432-683-9279 E-Mail: info@joecneal.com April 1, 2013 Cross Border Resources, Inc. 2515 McKinney Avenue, Suite 900 Dallas, Texas 78258 Re: Consent of Joe C. Neal & Associates Attn: Alan Barksdale Gentlemen: The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K for the year ended December 31, 2012, of Cross Border Resources Inc. (the“Report”). We hereby further consent to the inclusion in the Report of estimates of oil and gas resources contained in our report “Evaluation of Oil and Gas Reserves to the Interest of Cross Border Resources, Inc. effective December 31, 2012” and to the inclusion of our report dated March 27, 2013 as an exhibit to the Report. We further consent to the incorporation by reference thereof into Doral Energy Corp.’s Registration Statement on Form S-8 (Registration No. 333-168724 and No. 333-159480) and Cross Border Resources, Inc.’s Registration Statement on Form S-1 (Registration No. 333-175761). 1. Joe C. Neal & Associates is an Independent Petroleum Engineering Firm. Joe C. Neal & Associates derives its income by virtue of the hours required to complete engineering evaluations. 2. Neither Joe C. Neal nor its employees have a financial interest in Cross Border Resources, Inc. Neither Joe C. Neal nor its employees are related to any officers or directors of Cross Border Resources, Inc. 3. Attached to this letter is a copy of my qualifications. Yours Very Truly, Joe C. Neal & Associates Licensed Professional Engineer Registration Number:23238 Registered Professional Engineering Firm Registration Number:F-001308
